Voto concurrente del
Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 9 de enero de 1981
Concurro en la decisión que toma el Tribunal de denegar el injunction solicitado por el peticionario sin perjuicio de que se continúe ante la Junta Revisora Electoral el proceso de *593impugnación por él iniciado. Estoy conforme con la Parte I de la opinión per curiam sobre el aspecto de nuestra jurisdicción. No suscribo la Parte II de dicha opinión. Me explicaré.
No participé en la consideración y decisión tomada el 31 de diciembre de 1980 en el recurso MC-80-75, Díaz v. Srio. Cámara de Representantes, 110 D.P.R. 547 (1980). Considero, sin embargo, que no debió expedirse el injunction en dicho caso, por entender que correspondía en primera instancia a la Junta Revisora Electoral resolver sobre la cuestión. El mismo fundamento es aplicable al presente caso. Proveería no haber lugar al ejercicio de nuestra jurisdicción original.
—O—